Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-21 are pending and are presented for this examination.
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C 119(a)-(d), which papers have been placed of record in the file.
Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 04/15/2021, 12/03/2019 and 01/28/2021 and is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-12 and 14 are rejected under 35 U.S.C. 103(a) as being unpatentable over Luo (CN104328360A) in view of Zhong (CN106319356A from IDS 12/03/2019).

The dual phase steel sheet has the compositions of 0.3-0.6% C, 8-12% Mn, 1-3% Al (Claim 1), 0.3-2.3% Si (Claim 2 line 2).  Hence, C, Mn, Al and Si all overlapped instant claimed C, Mn, Al and Si amount.  No disclosure of P, S and N supports instant claimed P, S and N amount.
Luo differs from instant claim 1 such that it does not discloses instant claimed “wherein the steel substrate has a skin layer which is a ferrite layer”.
Zhong discloses a hot dip high Mn galvanized steel sheet with a pure ferrite layer of low C, low Mn and low Al with a thickness of 1 to 5 microns on the surface of the steel plate (paragraph [0048])
Hence, Zhong’s pure ferrite layer on the surface of the steel plate supports instant claimed “wherein the steel substrate has a skin layer which is a ferrite layer”.
Hence, it would have been obvious to one skill in the art, at the time the invention is made to apply Zhong’s pure ferrite layer on the surface of Luo’s hot dipped medium Mn steel sheet for the benefit of improved galvanizing properties of the steel sheet to ensure good hot dip galvanizing quality. (paragraph [0048])
As for claim 2, Zhong’s pure ferrite layer of low C, low Mn and low Al with a thickness of 1 to 5 microns overlaps instant claimed 0.2-5 microns.
As for claims 4 and 11,  the fact Zhong expressly discloses the pure ferrite layer of low Mn, low  C (paragraph [0048] line 2) suggests instant claimed wherein clause is expected.
As for claim 10, since Al is a strong oxidation element, and Zhong discloses the pure ferrite layer block the re-oxidation of Al in the matrix of the steel substrate, instant claimed wherein clause is expected.
As for claim 14, Luo discloses steel sheet has YS >=650 MPa, TS=1000-1500 MPa and total elongation 20-30% (Paragraph [0006]).
As for claims 3, 5-9 and 12, they are all inherent properties due to combination of medium Mn steel compositions, structure and conditions of primary annealing process.
When the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, the prior art products necessarily possess the characteristics of the claimed product.  See MPEP 2112.01.

Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985)
In the instant case, in view of Luo comprises medium Mn steel compositions and structure as required by instant claim 1, and Zhong discloses instant claim 15 required primary annealing process parameters including soaking temperature, soaking time, annealing atmosphere H2 content by volume and dew point (paragraph [0037]), instant claimed wherein clauses would naturally flow absent evidence of the contrary.
 Claim 13 is rejected under 35 U.S.C. 103(a) as being unpatentable over Luo in view of Zhong as applied to claim 1, and further in view of Guan (CN105385815A).
As for claim 13, it is noted neither Luo nor Zhong disclose the zinc bath dipped layer thickness.
Guan discloses (paragraph [0005]) that hot dip galvanizing is an effective metal anti-corrosion widely used in metal structure in various industries. Typical thickness of the zinc layer should not be less than 65 micron for the purpose of anti-corrosion.
Hence, it would have been obvious to one skill in the art, at the time the invention is made to apply a well-known hot dipped zinc layer thickness of not less than 65 microns as disclosed by Guan, in the hot dipped medium Mn steel of Luo in view of Zhong for the benefit of anti-corrosion.
Allowable Subject Matter

Claims 15-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding instant claim 15, Zhong discloses instant claimed manufacturing, primary annealing and picking step and secondary annealing and hot dipping steps. However, Zhong’ secondary annealing step does not disclose soaking time, annealing atmosphere and cooling to 380-500 C as required by instant claim 15.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jenny Wu whose telephone number is (571)270-5515. The examiner can normally be reached on 9am-5:30pm Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571)272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNY R WU/Primary Examiner, Art Unit 1733